Citation Nr: 1635001	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  04-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as a lung condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

4.  Entitlement to service connection for cardiac dysrhythmia with atrial fibrillation, to include as due to herbicide exposure.

5.  Entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure.

6.  Entitlement to an increased rating for right knee patellofemoral degenerative joint disease, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for left knee patellofemoral degenerative joint disease, currently rated as 10 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Additionally, in a June 2010 rating decision, the RO denied the Veteran's claims for entitlement to service connection for cardiac dysrhythmia with atrial fibrillation and for rheumatoid arthritis; entitlement to increased ratings for left and right knee patellofemoral degenerative joint disease; and entitlement to a TDIU.  The record indicates that in July 2010, the Veteran filed a notice of disagreement (NOD) with this decision, although the NOD itself does not appear to be associated with the file.  In this regard, in July 2010 the RO sent the Veteran a letter acknowledging receipt of his NOD and in the same month the Veteran submitted a response form indicating his desire to have his appeal processed via a de novo review.  However, in a February 2015 correspondence the RO contacted the Veteran and informed him that they were unable to locate a claim he filed in July 2010.  Based on a review of the record, it appears that the lost claim is actually the Veteran's July 2010 NOD.  As a statement of the case (SOC) as to these claims has not yet been issued and as the RO appears to be unable to locate a record of this appeal, these claims are addressed in the remand below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In September 2005, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge regarding issues one through three noted on the cover page.  A transcript of that hearing is of record.

In December 2005, the Board remanded the Veteran's acquired psychiatric disorder claim and denied reopening his claims for service connection for COPD and a back disorder.  In that decision the Board also reopened and remanded a claim for service-connection for a bilateral knee disorder, which was subsequently granted by the RO in February 2006.

The Veteran appealed the Board's December 2005 denials of his claims to reopen to the Court of Appeals for Veterans Claims (Court).  In June 2006, pursuant to a joint motion for remand, the Court vacated the December 2005 decision in part and remanded the Veteran's claims to reopen to the Board for further action.  Thereafter, in December 2006 the Board remanded the Veteran's claims pursuant to the Court's direction that outstanding VA treatment records needed to be associated with the file.  

In May 2008, following development conducted pursuant to the December 2005 and December 2006 remands, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder and his claims to reopen.  The Veteran also appealed this decision to the Court and in a November 2010 Memorandum Decision, the Court Vacated the May 2008 Board decision and remanded the claims to the Board for further action, namely, for procurement of outstanding VA treatment records.  Accordingly, in September 2011, the Board remanded the three issues for procurement of outstanding VA treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disorder

In May 2008 the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder noting that while the Veteran did receive psychiatric treatment in service, he did not have a current psychiatric disability.  Thereafter, evidence obtained and associated with the file pursuant to the November 2010 Memorandum Decision discussed above indicates that the Veteran does have a current psychiatric disability.  Specifically, in February 2006 a VA examiner diagnosed the Veteran with an adjustment disorder with depressed mood and VA treatment records from September 2014 indicate that the Veteran has also been diagnosed with an unspecified depressive disorder.  While the February 2006 VA examination report includes a nexus opinion that the Veteran's then-existing psychiatric disability was not related to his psychiatric impairments noted in service, the examiner failed to provide any rationale for the opinion provided.  Thus, the Board finds that remand is required for procurement of a new VA examination and opinion.

Regarding the opinion to be obtained, the Board notes that the Veteran claims his current psychiatric disability is related to his in-service psychiatric treatment.  The Veteran's September 1965 entrance examination report indicates that the Veteran was psychiatrically normal upon his entrance into service.  However, an August 1965 military personnel record indicates that the Veteran reported being psychiatrically hospitalized from May 1965 to June 1965 after he lost his temper at school and threatened other students.  Similarly, at his September 2005 Board hearing, the Veteran suggested that because he was raised in isolation in Alaska, he "always had a little bit of anxiety when being put in crowded conditions."  Thus, there is a suggestion that the Veteran had a psychiatric disability upon his entrance into military service.  As such, in conjunction with the examination obtained on remand, the examiner should opine as to the possibility that a psychiatric disorder pre-existed service.

With respect to pre-existing disabilities, if a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for peacetime service under 38 U.S.C.A. § 1137.  A    lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

COPD and Back Disorder

In June 2006 and November 2010, the Court vacated the December 2006 and May 2008 Board decisions that declined to reopen the Veteran's claims for service connection for COPD and a back disorder.   Notably, both vacaturs were based on the fact that VA treatment records, (although not shown to be relevant to the claims or to contain nexus opinions), were not associated with the record.  Accordingly, the Board remanded the claims in December 2006 and September 2011 in an attempt to obtain all outstanding VA treatment records.  The AOJ did procure numerous records (including those from El Paso, Texas, VA Medical Center; Harrison, Arkansas, Community-Based Outpatient Clinic; North Little Rock, Arkansas, VA Medical Center; and Big Spring, Texas, VA Medical Center (West Texas Health Care Systems)), and issued a supplemental SOC in January 2015.  Thereafter, in October 2015 the Veteran submitted a statement requesting that VA obtain records from a VA facility located in Austin, Texas, from 2012 to 2014.  As the record does not contain records from a VA facility in Austin, Texas, from 2012 to 2014 and as the Court has previously required the Board to obtain any and all VA treatment records regardless of the lack of any indication of relevance to the claims on appeal, the Board finds that remand is again required for these claims.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, the Board is bound by the findings contained in the Court's decision and is not free to do anything contrary to the Court's prior action with respect to the same claim); 38 U.S.C.A. § 5103A(c) (West 2014).

Cardiac Dysrhythmia, Rheumatoid Arthritis, Bilateral Knees, TDIU

With respect to the claims for service connection for cardiac dysrhythmia and rheumatoid arthritis; increased ratings for right and left knee patellofemoral degenerative joint disease; and entitlement to a TDIU, the Board notes that these claims were denied in a June 2010 rating decision.  The Veteran submitted an NOD in July 2010, but an SOC has not yet been issued.  Accordingly, the Board finds that a remand of these claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Associate all relevant VA treatment records with the claims file, including any dated between 2012 and 2014 from a VA facility located in Austin, Texas.
2. Schedule the Veteran for a VA psychiatric examination to address the current nature of his psychiatric disability and to obtain opinions as to whether the current disability is related to service.  The claims file and electronic treatment records must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.  

Following a review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Identify any and all psychiatric disabilities that the Veteran has had since his claim for service connection in October 2003.

b. Did any of the Veteran's psychiatric disabilities undebatably exist prior to service?  Please explain why or why not. 

c. If any of the Veteran's psychiatric disabilities pre-existed service, did they undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation of symptoms)?  In rendering this opinion, please address the Veteran's in-service psychiatric treatment.  Please explain the reason for the conclusion.

d. If it is determined that there was a permanent worsening of a pre-existing psychiatric disability during service, was this permanent worsening undebatably the result of the natural progression of the pre-existing disability?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service.  Please explain the reason for the conclusions.

e. For any psychiatric disability that did not clearly and unmistakably exist prior to service and was not clearly and unmistakably aggravated by service, state whether such condition is a maturation of or otherwise related to the Veteran's in-service psychiatric treatment?  Please explain the reason for the conclusion  

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the COPD, back disorder, and acquired psychiatric claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

4. The AOJ should issue an SOC concerning the issues of entitlement to service connection for cardiac dysrhythmia, rheumatoid arthritis, entitlement to increased ratings for bilateral patellofemoral degenerative joint disease, and entitlement to a TDIU so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




